Case 18-32632-hdh13 Doc 29 Filed 10/15/18                 Entered 10/15/18 11:33:53            Page 1 of 2



Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


IN RE:                                                                       CASE NO: 18-32632-HDH-13
KEVIN AYCOCK
          DEBTOR

                              TRUSTEE'S OBJECTION TO CONFIRMATION

Now comes the Standing Chapter 13 Trustee herein and files this “Objection to Confirmation” of the Plan, filed
herein by Debtor, and would respectfully show the Court as follows:

Trustee requests Amended form 122-C2 to show Debtor's current income is unemployment benefits of $500 per
week. Expenses have changed on the CMI.

The Trustee asserts that the Plan does not meet the requirements of 11 U.S.C. §1325(a)(6), which is known as the
“feasibility test.”
 - Debtor is delinquent on Plan payments.
Debtor 1 is unemployed and Schedule I will need to be amended to reflect the changed circumstances once the
Debtor obtains permanent employment or begins receiving unemployment compensation . Therefore, the Trustee
is unable to recommend confirmation of the plan.
Trustee requests an Amended Schedule I that reflect loss of income to determine feasibility.
The Debtors Plan was late-filed and does not provide sufficent notice to creditors.


WHEREFORE, the Standing Chapter 13 Trustee prays that said Plan not be Confirmed unless and until it has
been modified to cure all objections set forth herein above, and for general relief.


                                                           Respectfully submitted,
                                                           THOMAS D. POWERS, CHAPTER 13 TRUSTEE


                                                           By: /s/ Tara Tankersley
Case 18-32632-hdh13 Doc 29 Filed 10/15/18     Entered 10/15/18 11:33:53   Page 2 of 2




Trustee's Objection To Confirmation, Page 2
Case # 18-32632-HDH-13
KEVIN AYCOCK


                                               Tara Tankersley
                                               State Bar No. 19636900
                                               Attorney For Tom Powers
                                               105 Decker Ct
                                               Suite 1150 11th Floor
                                               Irving, TX 75062
                                               (214) 855-9200
                                               Fax: (214) 965-0758
